Citation Nr: 0801857	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  02-01 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cervical spine 
arthritis, to include as secondary to service-connected low 
back strain.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 1963 to June 1968.  

Procedural history

The arthritis claim

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio which denied the veteran's claim.  The veteran filed a 
notice of disagreement (NOD) in July 2001.  The RO 
subsequently determined that the veteran did not file a 
timely substantive appeal.  The veteran appealed that 
decision.  

In July 2005, the veteran testified at a personal hearing 
before a Veterans Law Judge as to the issue of the timeliness 
of his appeal.  In a September 2005 decision concerning the 
timeliness of the veteran's appeal, the Board construed the 
veteran's submission of a February 2002 Statement in Support 
of Claim, Form 21-4138, to be a timely substantive appeal.    

The RO then developed the issue and decided the matter on the 
merits in a January 2007 supplemental statement of the case.  

The veteran has not requested a Board hearing as to the issue 
now before it.  

The diabetes mellitus claim

A September 2007 decision of the RO denied the veteran's 
claim for diabetes mellitus.  The veteran submitted a NOD in 
October 2007.  A statement of the case (SOC) pertaining to 
that issue has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that where a NOD is filed but a SOC has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued.

The issue of the veteran's entitlement to service connection 
for diabetes mellitus is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action on his part is required.  


FINDING OF FACT

The competent medical and other evidence of record does not 
indicate that the veteran's cervical spine arthritis is a 
result of a disease or injury incurred in military service or 
of a service-connected disability.  


CONCLUSION OF LAW

Entitlement to service connection for cervical spine 
arthritis is not warranted on either a direct or secondary 
basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.      §§ 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for cervical spine 
arthritis, to include as secondary to service-connected low 
back strain.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2006) [reasonable doubt to be resolved in 
veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in December 2006 which was specifically 
intended to address the requirements of the VCAA.  
The December 2006 letter from the RO specifically notified 
the veteran that to support a claim for service connection, 
the evidence must show that "[y]ou currently have a physical 
or mental disability shown by medical evidence, in addition 
to your service-connected disability and [y]our service-
connected disability either caused or aggravated your 
additional disability." 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the December 
2006 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency.  This may include records from the military, 
VA Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  The letter also informed the veteran that 
VA was would make reasonable efforts to get "[r]elevant 
records not held by any Federal agency.  This may include 
records from State or local governments, private doctors and 
hospitals, or current or former employers."  This letter 
also advised the veteran that VA would assist him by 
providing a medical examination or getting a medical opinion 
"if we determine it is necessary to decide your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The December 2006 letter notified the veteran that "[i]f the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it."  The letter further 
informed the veteran that "[i]t is your responsibility to 
make sure we receive all requested records that are not in 
the possession of a Federal department or agency."  The 
veteran was instructed to [c]omplete and return an enclosed 
VA Form 21-4142, Authorization and Consent to Release 
Information, for each private health care provider, so that 
we can obtain treatment information.  [emphasis as in the 
original.]  Alternatively, the veteran was advised "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

The RO must request that the claimant provide any evidence in 
his possession pertaining to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  The 
December 2006 letter instructed the veteran that [i]f there 
is any other evidence or information that you think will 
support your claim, please let us know."  This request 
complies with the requirements of 38 C.F.R.         § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran received Dingess notice in a Supplemental 
Statement of the Case (SSOC), pages 5-6, dated October 2006.  

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed cervical spine 
arthritis.  In other words, any lack of advisement as to 
those two elements is meaningless, because disability ratings 
and effective dates were not assigned.  The veteran's claim 
of entitlement to service connection was denied based on 
element (3), a connection between the veteran's service-
connected disability and his claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R.   § 3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
outpatient treatment reports and medical treatment records.  
The veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim.  The veteran 
declined a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Direct service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year. See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. See 38 C.F.R. § 
3.303(b) (2007).

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


Analysis 

The veteran's contentions are somewhat unclear.  He claims 
that his cervical spine arthritis is a result of his service-
connected low back sprain.  The veteran sustained the low 
back sprain by being ejected from an airplane in military 
service.  
It therefore appears that the veteran is in fact contending 
that the same in-service incident which caused the service-
connected lumbar spine disability also caused the   
Cervical spine disability for which he now seeks service 
connection.

The Board will accordingly address the veteran's claim on 
both a direct and a secondary basis.

With regard to Hickson and Wallin element (1), evidence of a 
current disability, that criterion is met by a diagnosis of 
cervical spine arthritis in February 2000 outpatient 
treatment records.  

Concerning Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address each 
issue.

The veteran's service medical records are absent of any 
complaints, treatment, findings or diagnosis of a cervical 
spine condition.  There is no evidence of cervical spine 
arthritis in military service, nor is there any record of 
treatment for that disease within the one-year presumptive 
period after military service.  

Concerning in-service injury, the veteran sustained a low 
back injury in military service as a result of being ejected 
from an airplane.  It is on that basis that the veteran is 
service-connected for low back sprain.  There is, however, no 
evidence in the service medical records that the aircraft 
accident caused any neck or cervical spine problems.   

There is conflicting medical evidence as to whether a 
cervical spine disability occurred in service.  Dr. D.M., in 
an August  2000 statement, although not specifically not 
stating that the veteran sustained a cervical spine 
disability in service, clearly implied this, as follows:

Vet has degeneration of the cervical spine which is the 
same process that was determined to be the cause of pain 
in the lower back, which has also been determined to be 
degenerative in nature. . . . I believe [the] patient's 
cervical spine problem is probably secondary to the 
cause of his lower back problem, which has been 
determined to be service connected."  

However, there is competent medical evidence to the effect 
that an in-service cervical spine injury did not occur.  In a 
January 2001 examination report, Dr. R.M. noted that the 
service medical records showed low back problems after the 
accident, but there was no indication that a cervical spine 
injury occurred.  Dr. R.M. stated as follows:

I did review Dr. [D.M.'s] letter and I disagree with his 
blanket coverage that [the veteran] had a back injury, 
therefore he had a cervical injury.  It is . . . noticed 
that the veteran has anterior wedging of the cervical 
spine.  If the anterior wedging had been caused at the 
time of the accident, the veteran would have had 
symptoms much earlier that 10-20 years after the initial 
accident. . . .  It should be noted that it took the 
patient nearly 15 years before he ever tried to claim 
upper back or neck pain.     

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown,  5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. . . .  See Guerrieri v. Brown,   4 Vet. 
App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001). 

The Board accords less weight of probative value to Dr. 
D.M.'s statements than to those of the July 2001 examiner.  
Concerning Dr. D.M., it is unclear as to whether or not he 
reviewed the veteran's medical records.  Significantly, his 
opinion does not contain a rationale supporting his vaguely 
stated conclusion that an in-service cervical spine injury 
occurred.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence].  In particular, the decades-long gap between the 
claimed injury and the onset of cervical spine arthritis was 
not discussed.

The Board accords far greater weight to Dr. R.M.'s opinion.  
The Board notes that Dr. R.M. stated that he reviewed the 
veteran's entire C-file; indeed, Dr. R.M.'s report shows 
excellent familiarity with the veteran's entire medical 
history.  
Moreover, Dr, R.M. addressed the question of the large time 
gap between the claimed injury and the manifestation of 
cervical spine arthritis by stating, in essence, that if the 
veteran had experienced a cervical spine injury in service, 
this would have manifested far earlier than it did.  Dr. R.M. 
went on to opine that the veteran's current cervical spine 
disability is due to the aging process.  This, too appears to 
be congruent with the evidence - the veteran is 67 years of 
age.  

For these reasons, the Board finds that Dr. D.M.'s rather 
conclusory opinion is outweighed by the reasoned and 
supported opinion of Dr. R.M., the July 2001 VA examiner.  As 
such, the weight of the evidence of record is against a 
finding that an in-service cervical spine injury in fact 
occurred.

In short, Hickson element (2), in-service disease or injury, 
has not been met.  The veteran's direct service connection 
claim fails on that basis.

Wallin element (2), evidence of a service-connected 
disability, is met.  The veteran has been service-connected 
for low back sprain since May 1997.

Moving to element (3), medical evidence of a nexus, there are 
the same two conflicting medical opinions of record.    

In August 2000, Dr. D.M. stated:

Vet has degeneration of the cervical spine which is the 
same process that was determined to be the cause of pain 
in the lower back, which has also been determined to be 
degenerative in nature. . . . I believe [the] patient's 
cervical spine problem is probably secondary to the 
cause of his lower back problem, which has been 
determined to be service connected."  

Although this is somewhat unclear, Dr. D.M. appears to 
indicate that the veteran's current cervical spine disability 
is related to the in-service ejection seat incident.  As has 
been discussed above, the Board has rejected the notion that 
an in-service cervical spine injury took place.  Even less 
clear is whether Dr. D.M. believed that the service-connected 
cervical spine arthritis caused the cervical spine arthritis.  
In any event, there are no reason provided, if such is indeed 
the conclusion of Dr. D.M.   

Against the veteran's claim the opinion of Dr. R.M., who 
stated in pertinent part with respect to the direct service 
connection claim that :

It is this examiner's opinion that the veteran's 
cervical and thoracic problems are indeed [be]cause of 
the veteran's aging process . . . and not from ejection 
from his aircraft in 1966.  



With respect to the secondary service connection claim, Dr. 
R.M. stated that: 

It is very common for people who experience injuries to 
lower extremities that are weightbearing to have 
service-connection to the other extremities secondary o 
over-utilization of the good joint.  The spine, on the 
other hand, does not compensate as such.

Dr. R.M. made it clear that his opinion was based on the lack 
of any evidence of cervical spine problems in service or for 
many years thereafter.

For reasons stated above in connection with the second 
element, the Board accords less weight of probative value to 
Dr. D.M.'s opinion than to that of Dr. R.M. in July 2001.  
Dr. D.M.'s opinion did not contain reasons and bases 
supporting the conclusion of a relationship between the 
veteran's current disability and either his service or his 
service-connected low back disability.  See Hernandez-Toyens 
v. West, supra.  In particular, the decades-long gap between 
the claimed injury and the onset of cervical spine arthritis 
was not discussed.

The Board accords greater weight to the Dr. D.M.'s opinion.  
In particular, with respect to secondary service connection, 
Dr. D.M. explained why stress could not be transferred from 
the low back to the upper back, unlike with respect to paired 
lower extremities.  With respect to direct service 
connection, Dr. R.M. provided an explanation as to why there 
was no nexus, citing the large time gap between the claimed 
injury and the initial manifestation of cervical spine 
arthritis.  Dr. R.M.  also addressed the cause of the 
veteran's current disability - aging.  

As discussed above, the Board finds that Dr. R.M.'s opinion 
appears to be congruent with the objective evidence of 
record, which indeed does not show any cervical spine 
problems in service or for many years after service.

For these reasons, the Board finds that Dr. D.M.'s rather 
conclusory opinion is outweighed by the reasoned and 
supported opinion of Dr. R.M., the July 2001  examiner.  As 
such, the weight of the evidence of record is against a 
finding that a relationship exists between the veteran's 
military service or his service-connected low back disability 
and his current cervical spine disability.

To the extent that the veteran contends that his current 
disability is related to his service-connected disability, it 
is well-established that lay persons without medical 
training, such as the veteran, are not competent to attribute 
a disability to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The veteran appears to contend that he had a cervical spine 
disability continually after service.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, concerning continuity of symptomatology.  However, in 
this case, as was noted by Dr. R.M., there are no complaints 
of cervical spine disability for many years after service.  
Moreover, also as noted by Dr. R.M. , the veteran's initial 
claim for service connection included low back strain, along 
with several other claimed disabilities, but conspicuously 
absent was any mention of a cervical spine problem.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

The Board finds this large time gap to be significant.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  Supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

In shot, element (3) has not been met either as to the direct 
service connection claim or the secondary service connection 
claim.

In summary, for the above-discussed reasons and bases, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for cervical spine arthritis.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection for cervical spine 
arthritis, including claimed as secondary to service-
connected low back strain, is denied.  


REMAND

2.  Entitlement to service connection for diabetes mellitus.

As was described in the introduction, a  September 2007 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio denied the veteran's claim of 
entitlement to service connection for diabetes mellitus.  
The veteran has since expressed disagreement with that 
decision.  See his October 2007 Statement in Support of 
Claim.  A SOC pertaining to that issue has not been issued by 
the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claims to the 
agency of original jurisdiction so that a SOC may be issued.  



Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should issue a SOC pertaining to 
the issue of entitlement to service 
connection for diabetes mellitus.  In 
connection therewith, the veteran and 
his representative should be provided 
with appropriate notice of his 
appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West 2002).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

 


 Department of Veterans Affairs


